This opinion is subject to administrative correction before final disposition.




                               Before
                 HOLIFIELD, STEWART, and HACKEL
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

              Marco A. ANDARABRACAMONTE
             Private First Class (E-2), U.S. Marine Corps
                              Appellant

                             No. 202100267

                        _________________________

                         Decided: 31 January 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Kimberly J. Kelly

 Sentence adjudged 16 June 2021 by a special court-martial convened at
 Naval Air Station Pensacola, Florida, consisting of a military judge sit-
 ting alone. Sentence in the Entry of Judgment: reduction to E-1, con-
 finement for 4 months, and a bad-conduct discharge.

                           For Appellant:
                 Commander Kyle C. Kneese, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
           United States v. Andarabracamonte, NMCCA No. 202100267
                               Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2